Opinion issued March 27, 2003

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00862-CV
____________

JEFFREY HAUFLER AND ROBYN HAUFLER, Appellants

V.

PATTI SEDITA, STEPHANIE MARTIN, AND GUERRERO, BIGGAR, MARTIN
AND SEDITA, L.L.P., Appellees



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2002-06202



O P I N I O N
 This is an appeal from a judgment signed on July 29, 2002.  The notice of
appeal was filed on August 12, 2002.  Appellant, Jeffrey Haufler, filed an affidavit
of indigence on September 5, 2002.  Texas Rule of Appellate Procedure 20.1c (1)
provides that an appellant must file the affidavit of indigence with or before the
notice of appeal.  Thus, in the instant case, appellant's affidavit of indigence was filed
late, 24 days after the filing of the notice of appeal.  Texas Rule of Appellate
Procedure 20.1c(3) provides that the appellate court may extend the time to file the
affidavit of inidgence if, within 15 days of the deadline for filing the affidavit, the
party files in the appellate court a motion complying with Texas Rule of Appellate
Procedure 10.5(b).  In this case, appellant would have had to file in this Court a
motion for extension of time to file the affidavit of indigence by August 27, 2002. 
Appellant Jeffrey Haufler filed no such motion for extension in this Court.
	Accordingly, on February 6, 2003, we ordered that this case would be
dismissed without further notice if appellant did not pay the $125 filing fee by March
10, 2003.  March 10, 2003 has passed and appellant Jeffrey Hausler has not paid the
$125 filing fee.
	Accordingly, we dismiss appellant Jeffrey Hausler's appeal for want of
prosecution.  See Tex. R. App. P. 5, 42.3(b),(c).
 On February 6, 2003, we granted appellant, pro se, Robyn Haufler's motion
to withdraw her appeal. 
	This appeal is concluded.
 
PER CURIAM
Do not publish.